PER CURIAM.
We are of opinion, upon the facts as they appear in the affidavits, that, at the time when the plaintiff gave her notice electing to terminate the reference, the cause was not finally submitted to the referee, within the meaning of section 1019 of the Code of Civil Procedure.1
The order should be reversed, with $10 costs and disbursements, and the motion denied, with $10 costs.

 Code Civ. Free. § 1019, provides that the report of the referee must be filed with the clerk, or delivered to the attorney of one of the parties, within 60 days from the time of final submission, and otherwise either party may, by notice, elect to end the reference.